Citation Nr: 1418093	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1984 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's active HIV did not have its onset, nor was an HIV infection contracted during active military service.


CONCLUSION OF LAW

The Veteran's HIV was not incurred in active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in September 2008, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in August 2009.  The examiner reviewed the case file, performed a physical examination and considered the Veteran's statements prior to rendering an opinion.  Further, in January 2014, the Board requested a medical opinion through the Veterans Health Administration (VHA) concerning the etiology of the Veteran's HIV.  The Veteran and his representative were notified of the VHA opinion in accordance with 38 C.F.R. § 20.903(a) (2013) and submitted additional argument in April 2014.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

Here, the evidence reflects competent and credible evidence of a current disability - namely HIV, with a subsequent diagnosis of acquired immune deficiency syndrome (AIDS).  See Walton County Public Health Unit report, June 1993; Dr. V.M. medical records.  

Next, there must be evidence of an in-service injury or incurrence of the disability.  Here, the Veteran claims that he contracted HIV when he was raped by a man while stationed in Korea.  The Veteran's service medical records indicate that he was sent for a psychiatric consultation in September 1986 and reported the rape and two suicide attempts.  Records also indicate that the Veteran was treated for flu-like symptoms.  Therefore, the Board finds that the Veteran's account of sexual activity in service has been corroborated and accepts the Veteran's account of an in-service injury.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current HIV/AIDS is related to his service.  

Social Security Administration (SSA) records indicate that the Veteran is in receipt of disability benefits for AIDS.  A June 1994 SSA decision indicates that the Veteran was diagnosed as HIV positive in June 1993, with a subsequent diagnosis of AIDS.  Associated medical records indicate that the Veteran reported no history of IV drug abuse or blood transfusions; inconsistent accounts of consensual homosexual activity; and a history of promiscuity with Korean prostitutes.  CD4 count testing results from 1993 to 2008 fluctuated from as low as 174 to as high as 462.  Private medical records from Drs. J.L. and V.M. indicate consistent HIV/AIDS treatment from 1993 to 2008.  
The Veteran was afforded a VA examination in August 2009, where the Veteran reported a history of promiscuity with prostitutes during service; previous sexually transmitted diseases (STDs); and a 1993 or 1994 diagnosis of AIDS with associated opportunistic infections of Pneumocystis jiroveci pneumonia (PCP), and complications of thrush, nausea, vomiting and anorexia.  

On examination, the examiner noted no objective findings to support a diagnosis of AIDS and a current CD4 count of 383.  The Veteran had a moderately decreased absolute CD4 count.  The examiner opined that based on the Veteran's very high risk sexual behavior during his adult life and the relatively short time he spent in service, "[it] is less likely as not [that the Veteran's condition was] caused by or result of his in-service incident."  
 
In January 2014, the Board requested a VHA medical opinion.  The January 2014 VHA specialist opined that it is "more likely that [the Veteran] acquired HIV after his military service than during his military service."  The specialist indicated that he had reviewed the Veteran's case file and considered the Veteran's history of a rape by a man while in service; sexual history of sleeping with over 200 Korean prostitutes while in service; psychiatric comorbidities; repeated episodes of sexually transmitted diseases; consensual homosexual activities and the Veteran's CD4 counts.  

Based on the statistics concerning the prevalence of HIV/AIDS in Korea at the time of the Veteran's service versus its prevalence in the United States upon the Veteran's return, the specialist opined that the Veteran's risk of contracting HIV was much higher when he returned to the United States than when stationed in Korea.  Also, based on the Veteran's CD4 count at the time of his 1993 diagnosis, the specialist opined that "it is more likely that [the Veteran] had HIV for about 3-4 years [prior to the 1993 diagnosis], and therefore more likely that he acquired HIV after his military discharge [in 1986]."  He noted that there was a "great deal of variability" in CD4 count decline; acknowledged that it was "definitely possible that [the Veteran] acquired HIV in the military;" but ultimately found that it was "less than a 50/50 chance that [the Veteran] acquired HIV during his military service."  He added that, "[a]lthough I believe that there is less than a 50% chance that this patient acquired HIV in the military, there is no direct scientific way to determine this at this time, and without blood tests for HIV having been obtained during his military service, my conclusion is speculative at best."  

The Board also acknowledges the Veteran's contentions that he contracted HIV while stationed in Korea.  He offers two alternative theories for his contentions: (1) he contracted HIV after being raped by a man during service and (2) he contracted HIV after he engaged in sexual activities with over 200 Korean prostitutes during service.  In a June 2010 Statement, the Veteran also states that his treatment for flu-like symptoms during service is evidence of HIV infection symptoms.  He further claims that he was not tested for HIV after the rape and was later told in June 1993 that the HIV virus can hide for up to 10 years before testing positive. 

Based on the foregoing, the Board finds the January 2014 VHA opinion to be most probative in value and assigns little probative value to the Veteran's statements.  First, the Board finds the Veteran's statement that he contracted HIV from his promiscuous dealings with Korean prostitutes to be incredible.  There is no corroborative evidence (i.e. buddy statements, treatment records) to prove that the Veteran engaged in these acts.  Further, it appears that the Veteran first offered this as an explanation at an August 1997 neurology appointment when asked about his HIV diagnosis.  At the time, the Veteran denied homosexual contacts and failed to mention the in-service rape.  The Board notes that the Veteran has admitted to a consensual homosexual relationship while in service and therefore his denial of homosexual contacts at the neurology visit makes him less credible.  In short, given the inconsistencies of record, the Board finds the Veteran's theory that the he contracted HIV from Korean prostitutes incredible. 

The Board also acknowledges the Veteran's statements that his HIV is related to his in-service rape; however, while lay persons such as the Veteran are competent to provide opinions on some medical issues, the specific matter here (HIV as an infectious disease and the time such disease was acquired) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose HIV).  Thus, he is not competent to render the opinion.

Second, the Board finds the January 2014 VHA opinion to be well reasoned and supported by appropriate medical principles.  The January 2014 specialist - who is the Chief of the Infectious Disease Section - is an expert in diagnosing and evaluating diseases such as HIV, and therefore is competent to render an opinion which the Board finds is entitled to more evidentiary value than the Veteran's lay statements.  The specialist considered the Veteran's medical history and statements and relevant medical principles.  His statement was supported by the analysis of CD4 count declines and statistics related to the prevalence of HIV in Korea and the United States at the time of the Veteran's active service.  

Although the specialist did not address the Veteran's statement as to the connection between his in-service flu-like symptoms and HIV symptoms, the Board does not find that this omission diminishes the value of the specialist's opinion.  The Veteran - who is not a trained medical professional - has placed significance on his flu-like symptoms, without providing any medical evidence in support of it.  The Board notes that HIV is a disease that is not readily amenable to mere lay observation, as the evidence shows it is verifiable only through medical examination and blood tests obtained under clinically monitored laboratory conditions by a trained physician or infectious disease specialist.  Therefore, he is not competent to opine on matters of diagnosis. Furthermore, the mere lack of mentioning a piece of evidence does not mean that it was not considered.  There is no requirement that a VA medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  In this case, the specialist specifically indicated that he reviewed the entire record, to include the Board's request for his opinion, which included the in-service flu symptoms.  There is no reason to doubt that the specialist was aware of the general symptoms to which the Veteran has referred.

To the extent that the Veteran's representative has argued that the opinion is speculative, the Board finds that the argument is without merit. Medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In this opinion, although the specialist did end his analysis with the phrase "my conclusions are speculative at best," as noted by the Veteran's representative, that phrase should not be taken out of context.  The specialist provided a page and one half of analysis of pertinent medical principles as applied to this case to support his finding that it was less than a 50/50 chance that the patient acquired HIV during his military service.  His statement regarding speculation was offered only in so far as not being able to "rule out the possibility."  As stated above, the law does not require absolute certainty.  It does require more than possibility, which is why the terms "less likely" and "more likely" are used.  This specialist fully explained why a nexus to service was less likely.  The Board is satisfied that the opinion is adequate and is entitled to the most probative weight.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for HIV must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for HIV is denied.  


____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


